Corrado v Metropolitan Tr. Auth. (2015 NY Slip Op 08640)





Corrado v Metropolitan Tr. Auth.


2015 NY Slip Op 08640


Decided on November 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2015

Friedman, J.P., Sweeny, Saxe, Moskowitz, Gische, JJ.


15893 102002/10

[*1] Anthony Corrado, Plaintiff-Respondent, —
vMetropolitan Transit Authority, et al., Defendants-Appellants, Savage Services Corporation, et al., Defendants, Canac Railway Services, Inc., Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Carol Edmead, J.), entered on or about September 30, 2014,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 12, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: NOVEMBER 24, 2015
CLERK